Exhibit 10.1

 



Glory Star New Media Group Holdings Limited

 

INDEPENDENT DIRECTOR AGREEMENT

 

This Independent Director Agreement (the “Agreement”) is made and entered into
as of _________, _____, by and between Glory Star New Media Group Holdings
Limited, a Cayman Islands exempted company (the “Company”), and ___________, an
individual (“Director”).

 

I. SERVICES

 

1.1 Board of Directors. Director agrees to perform such tasks as may be
necessary to fulfill Director’s obligations as a member of the Board and its
committees and serve as a director so long as he is duly appointed or elected
and qualified in accordance with the applicable provisions of the Company’s
Second Amended and Restated Memorandum and Articles of Association (“Charter”)
and any necessary approval by the Company’s shareholders and/or Board, and until
such time as he resigns, fails to stand for election, fails to be elected by the
shareholders of the Company or is removed from his position. Director may at any
time and for any reason resign or be removed from such position consistent with
the Charter (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement with respect to the Director.

 

1.2 Director Services. The Director shall provide the following Services
(“Director Services”):

 

(a) During the term of services as a director of the Company (“Directorship
Term”), the Director make reasonable business efforts to attend all Board
meetings, serve on appropriate subcommittees as reasonably requested by the
Board, make himself available to the Company at mutually convenient times and
places, attend external meetings and presentations, as appropriate and
convenient, and perform such duties, services and responsibilities, and have the
authority commensurate to such position.

 

(b) The Director will use his best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time executive employee of another entity and that his responsibilities to
such entity must have priority and (ii) sits or may sit on the board of
directors of other entities, subject to any limitations set forth by the
Sarbanes-Oxley Act of 2002 and limitations provided by any exchange or quotation
service on which the Company’s common stock is listed or traded. Notwithstanding
the same, the Director will provide the Company with prior written notice of any
future commitments to such entities and use reasonable business efforts to
coordinate his respective commitments so as to fulfill his obligations to the
Company and, in any event, will fulfill his legal obligations as a Director.
Other than as set forth above, the Director will not, without the prior
notification to the Board, engage in any other business activity which could
materially interfere with the performance of his duties, services and
responsibilities hereunder or which is in violation of the reasonable policies
established from time to time by the Company, provided that the foregoing shall
in no way limit his activities on behalf of (i) any current employer and its
affiliates or (ii) the board of directors of any entities on which he currently
sits. At such time as the Board receives such notification, the Board may
require the resignation of the Director if it determines that such business
activity does in fact materially interfere with the performance of the
Director’s duties, services and responsibilities hereunder.

 

1

 

 

1.3 Term. This Agreement shall terminate upon the “Expiration Date” which shall
be the earlier of the date on which Director ceases to be a member of the Board
for any reason, including death, resignation, removal, or failure to be elected
by the stockholders of the Company, or the date of termination of this Agreement
in accordance with Section 5.2 hereof.

 

II. COMPENSATION

 

2.1 Expense Reimbursement. The Company shall reimburse Director for all
reasonable travel and other out-of-pocket expenses incurred in connection with
the Director Services rendered by Director.

 

2.2 Fees to Director. During the Directorship Term, the Company agrees to pay
Director a fee of $______ per month ($_________ per year). In addition, pursuant
to the Company’s 2019 Equity Incentive Plan, the Director will also receive
_______ ordinary shares of the Company (“Shares”) per year for the Director
Services. The Company and the Director acknowledge that under the Bylaws of the
Company, the Board of Directors shall have authority to fix the compensation of
directors.

 

2.3 Director and Officer Liability Insurance. The Company will use its best
efforts to maintain a customary director and officer liability insurance policy
for all Board members and such policy will cover Director to the same extent as
other directors and officers covered under the policy.

 

2.4 Independent Contractor. The Director’s status during the Directorship Term
shall be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to the Director under this
Section 2 shall be made or provided without withholding or deduction of any
kind, and the Director shall assume sole responsibility for discharging all tax
or other obligations associated therewith.

 

III. Confidentiality and nondisclosure

 

3.1 Confidentiality. During the term of this Agreement, and for a period of
three (3) years after the Expiration Date, Director shall maintain in strict
confidence all information he has obtained or shall obtain from the Company,
which the Company has designated as “confidential” or which is by its nature
confidential, relating to the Company’s business, operations, properties,
assets, services, condition (financial or otherwise), liabilities, employee
relations, customers (including customer usage statistics), suppliers,
prospects, technology, or trade secrets, except to the extent such information
(i) is in the public domain through no act or omission of the Company, (ii) is
required to be disclosed by law or a valid order by a court or other
governmental body, or (iii) is independently learned by Director outside of this
relationship (the “Confidential Information”).

 

2

 

 

3.2 Nondisclosure and Nonuse Obligations. Director will use the Confidential
Information solely to perform his obligations for the benefit of the Company
hereunder. Director will treat all Confidential Information of the Company with
the same degree of care as Director treats his own Confidential Information, and
Director will use his best efforts to protect the Confidential Information.
Director will not use the Confidential Information for his own benefit or the
benefit of any other person or entity, except as may be specifically permitted
in this Agreement. Director will immediately give notice to the Company of any
unauthorized use or disclosure by or through him, or of which he becomes aware,
of the Confidential Information.

 

3.3 Return of Company Property. All materials furnished to Director by the
Company, whether delivered to Director by the Company or made by Director in the
performance of Director Services under this Agreement (the “Company Property”),
are the sole and exclusive property of the Company. Director agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company’s request. Upon termination of this Agreement by
either party for any reason, Director agrees to promptly deliver to the Company
or destroy, at the Company’s option, the original and any copies of the Company
Property. Director agrees to certify in writing that Director has so returned or
destroyed all such Company Property.

 

3.4 Insider Trading Guidelines. Director acknowledges that he has received and
executed the Company’s Insider Trading Compliance Policy.

 

IV. COVENANTS OF DIRECTOR

 

4.1 No Conflict of Interest. During the term of this Agreement, and for a period
of one (1) year after the Expiration Date, Director shall not be employed by,
own, manage, control or participate in the ownership, management, operation or
control of any person, firm, partnership, corporation or unincorporated
association or entity of any kind that is competitive with the Company or
otherwise undertake any obligation inconsistent with the terms hereof, provided
that Director may continue Director’s current affiliation or other current
relationships with the entity or entities described on Exhibit A (all of which
entities are referred to collectively as “Current Affiliations”). This Agreement
is subject to the current terms and agreements governing Director’s relationship
with Current Affiliations, and nothing in this Agreement is intended to be or
will be construed to inhibit or limit any of Director’s obligations to Current
Affiliations. Director represents that nothing in this Agreement conflicts with
Director’s obligations to Current Affiliations. A business shall be deemed to be
“competitive with the Company” for purpose of this Article IV only if and to the
extent it engages in a business substantially similar to the Company’s business.

 

3

 

 

4.2 Noninterference with Business. During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Director agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Director agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his, her or its employment, contractual or other relationship with the
Company.

 

V. TERM AND TERMINATION

 

5.1 Term. This Agreement is effective as of the date first written above and
will continue until the Expiration Date.

 

5.2 Survival. The rights and obligations contained in Articles III and IV will
survive any termination or expiration of this Agreement.

 

VI. MISCELLANEOUS

 

6.1 Assignment. Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

6.2 Remedies. The Director agrees that any breach of the terms of this Articles
III and IV would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Director therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Director and/or any and all entities acting for and/or with the Director,
without having to prove damages or paying a bond, in addition to any other
remedies to which the Company may be entitled at law or in equity. The terms of
this Section shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, but not limited
to, the recovery of damages from the Director. The Director acknowledges that
the Company would not have entered into this Agreement had the Director not
agreed to the provisions of this Section 6.2.

 

6.3 No Waiver. The failure of any party to insist upon the strict observance and
performance of the terms of this Agreement shall not be deemed a waiver of other
obligations hereunder, nor shall it be considered a future or continuing waiver
of the same terms.

 

6.4 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (iv) by certified or
registered mail, return receipt requested, upon verification of receipt. Notice
shall be sent to the addresses set forth on the signature page of this Agreement
or such other address as either party may specify in writing.

 

4

 

 

 

6.5 Governing Law. This Agreement shall be governed in all respects by the laws
of the People’s Republic of China.

 

6.6 Severability. Should any provisions of this Agreement be held by a court to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby.

 

6.7 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter. The
terms of this Agreement will govern all Director Services undertaken by Director
for the Company.

 

6.8 Amendments. This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Director. The terms contained herein may not
be altered, supplemented or interpreted by any course of dealing or practices.

 

6.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Rest of page intentionally left blank; signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Company:   Glory Star New Media Group Holdings Limited Address:  

22nd Floor, Block B, Xinhua Technology Building,

No.8 Tuofangying South Road, Chaoyang District,

Beijing, China

     

 

By:







  Name: Bing Zhang   Title: Chairman & Chief Executive Officer



    Director:    

Address:

 



      By:

 

 

6



